IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

JAMES T. MURZIKE,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-0425

SEC'T. DEPT. OF CORR.,

      Appellee.

_____________________________/

Opinion filed April 15, 2015.

An appeal from an order of the Circuit Court for Leon County.
George S. Reynolds, III, Judge.

James T. Murzike, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Sean W. Gellis, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      DISMISSED.

WOLF and RAY, JJ., CONCUR. BENTON, J., CONCURS WITH OPINION.
BENTON, J., CONCURRING.

     I concur on the authority of Baldwin v. Crosby, 905 So. 2d 250 (Fla. 1st

DCA 2005).




                                       2